Citation Nr: 1512900	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-04 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a groin disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1986 to February 2006.  The Board notes that for the period of active service from May 2, 2002 to February 10, 2006, the Veteran was separated from active service with a Bad Conduct Discharge and a September 2010 administrative decision by the regional office determined that his character of discharge was a statutory bar to receiving benefits under 38 C.F.R. § 5303(a) for that period only. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011 and November 2011 rating decisions by the Columbia, South Carolina Department of Veterans Affairs Regional Office (RO).  

The issues of entitlement to service connection for a cervical spine disability and a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus was noted at entry into service.

2.  The Veteran has not established that his bilateral pes planus was aggravated by his active service.

3.  The Veteran does not have a diagnosis of a groin disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1111, 1132, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).
2.  The criteria for service connection for a groin disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service treatment records are of record.  Post-service VA treatment records have been obtained.  The Veteran has been provided an appropriate VA examination in response to his claim of entitlement to service connection for a groin disability.  

The Board acknowledges that neither a VA examination nor medical opinion has been obtained in response to the claim of entitlement for bilateral pes planus.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); Charles v. Principi, 16 Vet. App. 370 (2002).

Here, the competent evidence does not establish that the Veteran's pre-existing bilateral pes planus was aggravated by his active service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA medical opinion is warranted.

Neither the Veteran, nor his representative, has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Bilateral Pes Planus

For purposes of 38 U.S.C.A. §§ 1110 and 1131, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111, 1132 (West 2014).

The Veteran's August 1986 enlistment physical documents that, at time of entry, he had pes planus, asymptomatic.  Thus, despite being determined acceptable, the record clearly establishes that the Veteran's pes planus preexisted service.

As such, the presumption of soundness is not for application in this case.  38 U.S.C. §§ 1111, 1132.  Where, as here, the induction examination notes a preexisting condition, the presumption of soundness does not apply.  Rather, the presumption of aggravation of 38 U.S.C.A. § 1153 and the regulation implementing the statutory provision, 38 C.F.R. § 3.306, apply.  In such a case, the burden falls on the Veteran to establish aggravation.  Horn v. Shinseki, 25 Vet. App. 231, 235, Footnote 6 (2012).  

Additionally, when considering whether a disorder has been aggravated by military service, temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Instead, "a lasting worsening of the condition," or a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Finally, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011).  The Federal Circuit has also concluded that the term "aggravation" has the same meaning both in sections 1111 (presumption of soundness) and 1153 (presumption of aggravation).  Horn, 25 Vet. App. at 235; 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

A review of the Veteran's service medical records is silent for any complaints or treatment related to his bilateral pes planus or his feet in any way during his extensive military service.  While the Board notes the Veteran's final separation examination from March 2003 falls within the Veteran's period of service that will not be considered for service connection benefits; however, even then, 17 years after his initial entrance examination, the Veteran's pes planus was still noted to be asymptomatic.  

As a lay person, the Veteran is competent to report what comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has not actually explained how his pes planus became aggravated during service.  He has not described with any specificity the symptoms he experienced in service.  The Veteran's representative has argued that the Veteran was prescribed orthotics for pain relief from his pes planus during service, suggesting that they became symptomatic.  However, the fact remains that at the end of the Veteran's honorable period of service, his pes planus was specifically noted on physical examination to be asymptomatic.  As such, the contemporaneous evidence does not suggest a change in the degree of impairment.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  While the Veteran may have used orthotics, it is not shown that the underlying pes planus actually worsened, and as noted it was found to be asymptomatic.  Moreover, as noted, the Veteran has not actually explained how his symptoms changed through service in any statements and he declined to testify at a Board hearing.  As such, the Board is left with only his physical examinations in service to assess any changes in his pes planus, but the examination reports found the pes planus to be asymptomatic as of 2003.

Accordingly, the Board finds that the Veteran has not met his burden of establishing that his pre-existing pes planus was aggravated by his time in service, and VA regulations mandate that his claim be denied.

As such, service connection for pes planus is denied.

Groin Strain

The Veteran has claimed entitlement to service connection for a groin disability, alleging that such disability was incurred in or caused by his active service.  

A review of the Veteran's service medical records shows that while on active service he sought treatment for a groin pull after falling in January 1987 and was advised to apply heat.  The Veteran sought treatment for an inguinal ligament strain in July and September of 1990 and was treated with heat therapy.  There is no indication that after September 1990 the Veteran sought any additional treatment for groin or inguinal symptoms or injury and as such, the Board can conclude that his injuries were acute and transitory and resolved with the prescribed treatment, particularly since no such injury was detected by subsequent physical examinations in service.  

Post-service VA treatment records are silent for any treatment related to a groin or inguinal injury.  

At a June 2011 VA examination, the Veteran reported groin pain, but the examiner was unable to make a diagnosis of a disability to account for the reported pain.  The examiner also opined that the Veteran's reported groin pain was not related to his in-service groin complaints.  He explained that a "chronic groin strain" would be a medical "oddity" and that there is no evidence the Veteran suffered from such a disorder.  

As a lay person, the Veteran is competent to report what comes to him through his senses, such as pain in the region of his groin, but he lacks the medical training and expertise to provide a complex medical opinion such as determining the cause of the pain.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to establish that he has an actual disability of the groin specifically.

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, there is no evidence that the Veteran has been diagnosed with a groin strain or groin disability during or contemporary to the pendency of this claim and as such, service connection is denied.  


ORDER

Service connection for bilateral pes planus is denied.

Service connection for a groin disability is denied.  


REMAND

The Board finds that additional development is needed before the Veteran's remaining claims on appeal are decided. 

At the time of the Veteran's June 2011 VA examination, the examiner did not assign a diagnosis for either the Veteran's cervical spine disability or his lumbar spine disability, but rather only noted that the Veteran had "mechanical neck pain" and "mechanical low back pain."  However, since the June 2011 VA examination, VA post-service treatment records show that the Veteran has diagnoses related to his cervical and lumbar spines.  Specifically, a November 2013 magnetic resonance imaging scan (MRI) of the cervical spine, while noting the Veteran's cervical spine was within normal limits, also noted cervical lordosis, and an August 2013 MRI of the lumbar spine noted degenerative central canal and intervertebral nerve root canal stenosis at L4-5.  

As the medical evidence shows that the Veteran has been diagnosed with cervical and lumbar spine disabilities, the Board finds that a new VA examination is warranted to determine if such disabilities are etiologically related to the Veteran's honorable active service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination.  The Veteran's claims file should be provided and a complete rationale for all opinions expressed should be provided.  The examiner should diagnose any current neck and back disability, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current neck and/or back disability either began during or was otherwise caused by the Veteran's honorable active service (November 1986 - May 1, 2002), to include the treatment for neck and low back pain therein.  

In doing so, the examiner should specifically address the service treatment records showing complaints of neck pain and a stiff neck.  A complete rationale should be provided for any opinion expressed. 

If the examiner determines that either the neck or back disability began during or was otherwise caused by the Veteran's period of service from May 2, 2002 to February 10, 2006 it should be so stated.

2.  Thereafter, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


